DISMISS and Opinion Filed October 10, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00496-CV

              KIMBERLY A. KRAMER, Appellant
                           V.
WESTDALE CBS TOWER GP, INC., WESTDALE CBS TOWER, L.P. AND
        BAGBY ELEVATOR COMPANY, INC., Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07616

                        MEMORANDUM OPINION
                 Before Justices Molberg, Reichek, and Goldstein
                           Opinion by Justice Reichek
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcards dated May 24, 2022 and July 15, 2022, we notified

appellant the $205 filing fee was due. We directed appellant to remit the filing fee

within ten days and expressly cautioned appellant that failure to do so would result

in dismissal of the appeal. Also by postcard dated May 24, 2022, we informed

appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal

of this appeal without further notice. On August 17, 2022, we sent a letter informing
appellant the clerk’s record had not been filed because appellant had not paid for the

clerk’s record. We directed appellant to provide, within ten days, verification she

had either paid for or made arrangements to pay for the record or was entitled to

proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant

has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

220496F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KIMBERLY A. KRAMER,                          On Appeal from the 68th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-20-07616.
No. 05-22-00496-CV          V.               Opinion delivered by Justice
                                             Reichek. Justices Molberg and
WESTDALE CBS TOWER GP,                       Goldstein participating.
INC., WESTDALE CBS TOWER,
L.P. AND BAGBY ELEVATOR
COMPANY, INC., Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered October 10, 2022




                                       –3–